Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in response to the claimed listing filed on 11/01/2021.
Claims 21-40 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 21-40 are rejected on the ground of nonstatutory double patenting as being patentable over claims 1-18 of prior U.S. Patent No. US11,190,466 B2 (US filing Application 16/697,994).  
Claims 21-40 of current application and claims 1-18 in the US patent above are compared as below:
Current System Claims 21-40
Claims 1-18 in USPAT US11,190,466 B2
21. A computer implemented method of configuring a chatbot application, the method comprising:

generating a designer user interface comprising:
a visual authoring canvas that includes:
visual elements identifying a logical flow of processing in a chatbot application, and

linguistic elements output by the chatbot application during operation and linguistic elements expected by the chatbot application, from a bot end user, during operation; and


a system selection user input mechanism;
detecting a user input through the system 
selection user input mechanism on the designer user interface;
selecting a language processing system based on the user input, the language processing system being external to the chatbot application; and



configuring the chatbot application to access the language processing system during operation.

1. A computer implemented method of generating a chatbot application, comprising:


generating a designer user interface with a visual authoring canvas that shows visual elements identifying a logical flow of processing in a chatbot application being designed 

and that shows linguistic elements output by the chatbot application during operation and linguistic elements expected by the chatbot application, from a bot end user, during operation;

detecting an input, on the designer user interface, 
identifying a language processing system that is to be accessed by the chatbot application during operation;
detecting an input that changes a state of the chatbot application from a previous state to state N;
storing a representation of the chatbot application, in state N, on an undo stack; and

configuring the chatbot application to access the language processing system during operation.

22. The computer implemented method of claim 21, wherein selecting a language processing system comprises:
selecting a particular natural language understanding system the chatbot application is to use during operation of the chatbot application.
Part of claim 3:
selecting a visual element on the visual authoring canvas identifying an action for which natural language understanding is performed;
…
detecting author actuation of the natural language understanding system selection mechanism indicating a selected natural language understanding system.
23. The computer implemented method of claim 22, and further comprising:
configuring the chatbot application to run a dialog:
selecting a visual element on the visual authoring canvas identifying an action corresponding to performance of natural language understanding;
displaying a natural language understanding system selection mechanism on a property configuration pane on the designer user interface, the property configuration pane corresponding to the selected visual element;
detecting author actuation of the natural language understanding system selection mechanism that selects the particular natural language understanding system..

3. The computer implemented method of claim 2 wherein the chatbot application is generated to perform actions to run a dialog and wherein detecting the author input identifying a natural language understanding system comprises:
selecting a visual element on the visual authoring canvas identifying an action for which natural language understanding is performed;
displaying a natural language understanding system selection mechanism on a property configuration pane corresponding to the selected visual element; and
detecting author actuation of the natural language understanding system selection mechanism indicating a selected natural language understanding system.
24. The computer implemented method of claim 21, and further comprising:
detecting an author input that identifies a regular expression recognition system the chatbot application is to use during operation of the chatbot application. 
2. The computer implemented method of claim 1 wherein detecting the author input, on the designer user interface, comprises:
detecting the author input identifying a natural language understanding system the chatbot application is to use during operation of the chatbot application.
25. The computer implemented method of claim 21, wherein generating the designer user interface comprises:
displaying an undo actuator and a redo actuator on the designer user interface.

5. The computer implemented method of claim 1 wherein generating the designer user interface comprises:
displaying an undo actuator and a redo actuator on the designer user interface.
26. The computer implemented method of claim 25, and further comprising:
detecting an authoring input that changes a state of the chatbot application from a previous state to state N; and
storing a first representation of the chatbot application in state N. 
6. The computer implemented method of claim 1 and further comprising:
detecting an authoring input that changes the state of the chatbot application from state N to state N+1;
detecting author actuation of the undo actuator; and
storing a representation of the chatbot application in state N+1 on a redo stack..

27. The computer implemented method of claim 26, and further comprising:
detecting an authoring input that changes the state of the chatbot application from state N to state N+1;
detecting author actuation of the undo actuator; and
storing a second representation of the chatbot application in state N+1.

6. The computer implemented method of claim 1 and further comprising:
detecting an authoring input that changes the state of the chatbot application from state N to state N+1;
detecting author actuation of the undo actuator; and
storing a representation of the chatbot application in state N+1 on a redo stack.
28. The computer implemented method of claim 27, and further comprising:
retrieving the first representation of the chatbot application in state N; and
populating the visual authoring canvas on the designer user interface with state N of the chatbot application based on the first representation
7. The computer implemented method of claim 6 and further comprising:
retrieving the representation of the chatbot application in state N from the undo stack; and
populating the visual authoring canvas on the designer user interface with state N of the chatbot application.
29. The computer implemented method of claim 28, and further comprising:
detecting author actuation of the redo actuator; and
storing the first representation of the chatbot application in state N
8. The computer implemented method of claim 7 and further comprising:
detecting author actuation of the redo actuator; and
storing the representation of the chatbot application in state N on the undo stack.
30.  The computer implemented method of claim 29, and further comprising:
retrieving the second representation of the chatbot application in state N+1; and
populating the visual authoring canvas on the designer user interface with state N+1 of the chatbot application based on the retrieved second representation.
9. The computer implemented method of claim 8 and further comprising:
retrieving the representation of the chatbot application in state N+1 from the redo stack; and
populating the visual authoring canvas on the designer user interface with state N+1 of the chatbot application.
31. The computer implemented method of claim 28, and further comprising:
displaying a property pane and a serialization pane on the designer user interface, wherein
the property pane includes an author actuatable input mechanism that is actuatable to configure an action corresponding to a visual element selected on the visual authoring canvas, and
the serialization pane includes a serialized representation of the visual element selected on the visual authoring canvas;
populating the property pane and the serialization pane on the designer user interface with state N of the chatbot application.
10. The computer implemented method of claim 9 wherein generating the designer user interface includes displaying a property pane and displaying a serialization pane, the property pane having author actuatable input mechanisms that are actuatable to configure an action corresponding to a visual element selected on the visual authoring canvas, the serialization pane displaying a serialized representation of the visual element selected on the visual authoring canvas, and further comprising:
populating the property pane and the serialization pane on the designer user interface with state N+1 of the chatbot application.
32. The computer implemented method of claim 30, and further comprising:
displaying a property pane and a serialization pane on the designer user interface, wherein
the property pane includes an author actuatable input mechanism that is actuatable to configure an action corresponding to a visual element selected on the visual authoring canvas, and
the serialization pane includes a serialized representation of the visual element selected on the visual authoring canvas; and
populating the property pane and the serialization pane on the designer user interface with state N+1 of the chatbot application.
11. The computer implemented method of claim 7 wherein generating the designer user interface includes displaying a property pane and displaying a serialization pane, the property pane having author actuatable input mechanisms that are actuatable to configure an action corresponding to a visual element selected on the visual authoring canvas, the serialization pane displaying a serialized representation of the visual element selected on the visual authoring canvas, and further comprising:
populating the property pane and the serialization pane on the designer user interface with state N of the chatbot application.

The system of Claims 33-35 and the system of claims 36-40 are separately, but they recite the claimed functionality to include the limitations performed by steps of claims 21-32. 
Claims 33-35, 36-40                           ---->

In the US patent the system of Claims 12-16 and the system of claims 17-18 are separately, but they recite the claimed functionality to include the limitations performed by steps of claims 1-11.  
Claims 12-16, 17-18


Current claims 21-40 recite the claimed functionality for configuring a chatbot application comprising generating a designing a designer interface, and configuring the chatbot application to access the language processing system during operation. Claims 1-18 of the US patent recite the claimed functionally for generating a chatbot application compring generating the designer interface and configuring the chatbot application to access the language processing system during operation. Although the conflicting claims are not identical, they are not patentably distinct from each other as being highlighted in the compared table.  
Therefore, it would be obvious to an ordinary of skills before the affective filing of the claimed invention to extend functions of the chatbot generation in the current claims from the US patent within the scope of the invention for coverage inclusions.

Allowable Subject Matter
The Claims are rejected under the issue of Double Patenting,  but would be allowable if the issue above is resolved.


Conclusion
 	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ted T Vo whose telephone number is (571)272-3706.  The examiner can normally be reached on 8am-4:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Y Zhen can be reached on (571) 272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TTV
November 5, 2022
/Ted T. Vo/
Primary Examiner, Art Unit 2191